                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Jeffery Jeter,                   )
                                 )
                  Petitioner,    )
                                 )                 Civil Action No. 6:18-2922-BHH
v.                               )
                                 )                                ORDER
Randall Williams,                )
                                 )
                  Respondent.    )
________________________________)

       This matter is before the Court upon Petitioner Jeffery Jeter’s pro se petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254. In accordance with 28 U.S.C. §

636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a

United States Magistrate Judge for initial review.

       On November 2, 2018, Magistrate Judge Kevin F. McDonald filed a Report and

Recommendation (“Report”), outlining the issues and recommending that the Court dismiss

the instant petition because it is a successive petition and because Petitioner has not

received pre-filing authorization from the Fourth Circuit Court of Appeals to file the petition.

See 18 U.S.C. § 2244(b)(3).

       Attached the Report was a notice advising Petitioner of his right to file written,

specific objections to the Report within fourteen days of receiving a copy. Petitioner filed

objections on November 16, 2018, and the matter is ripe for review.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
Court is charged with making a de novo determination of any portion of the Report to which

a specific objection is made. The Court may accept, reject, or modify, in whole or in part,

the recommendation made by the Magistrate Judge or recommit the matter to the

Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

                                       DISCUSSION

       Pursuant to 28 U.S.C. § 2254, “[a] claim presented in a second or successive

habeas corpus application under section 2254 that was not presented in a prior application

shall be dismissed” unless an exception applies. See 28 U.S.C. § 2244(b)(2); see also

Rule 9, Rules Governing Section 2254 and 2255 Cases (“Before presenting a second or

successive petition, the petitioner must obtain an order from the appropriate court of

appeals authorizing the district court to consider the petition as required by 28 U.S.C. §

2244(b)(3) and (4).”).

       The “AEDPA does not define ‘second or successive.’”                United States v.

Orozco–Ramirez, 211 F.3d 862, 867 (5th Cir.2000). “[I]t is well settled that the phrase

[‘second or successive’] does not simply refer to all § 2254 applications filed second or

successively in time.” Magwood v. Patterson, 561 U.S. 320, 332 (2010) (internal quotation

marks and citations omitted). “In order to qualify as a successive petition, the dismissal of

the first habeas petition must be on the merits.” Harvey v. Horan, 278 F.3d 370, 379 (4th

Cir. 2002), abrogated on other grounds by Skinner v. Switzer, 131 S.Ct. 1289 (2011) (citing

Slack v. McDaniel, 529 U.S. 473, 485-89 (2000)).

       Here, as the Magistrate Judge explained in his Report, Petitioner previously filed a

habeas corpus action pursuant to 28 U.S.C. § 2254 in 2014, seeking to overturn the same

state court convictions he challenges in the instant petition. See Jeter v. Cartledge, No.

                                             2
6:14-3658-BHH (D.S.C. 2015). In the prior case, the Court issued an order on September

18, 2015, adopting the Magistrate Judge’s Report and granting Respondent’s motion for

summary judgment. Thus, the Court decided Petitioner’s previous § 2254 petition on the

merits, and the instant petition is therefore successive. See Epps v. McCall, No. 1:13-cv-

873-RMG, 2013 WL 2897016, at *1 (D.S.C. June 13, 2013) (“To be considered

‘successive,’ the second or subsequent petition must be an attack on the same conviction

attacked in the first petition, and the first petition must have been adjudicated on the

merits.” (citing In re Williams, 444 F.3d 233, 236 (4th Cir.2006)).

       When a petitioner has previously litigated a § 2254 petition, he or she must, “[b]efore

a second or successive application permitted by this section is filed in the district court, .

. . move in the appropriate court of appeals for an order authorizing the district court to

consider the application.” 28 U.S.C. § 2244(b)(3)(A); see also Gonzalez v. Crosby, 545

U.S. 524, 530 (2005) (“[B]efore the district court may accept a successive petition for filing,

the court of appeals must determine that it presents a claim not previously raised that is

sufficient to meet § 2244(b)(2)'s new-rule or actual-innocence provisions.” (citing 28 U.S.C.

§ 2244(b)(3))).

       Here, Petitioner has not shown that he has obtained permission from the United

States Court of Appeals for the Fourth Circuit to file a successive petition, and thus, the

Court agrees with the Magistrate Judge that Petitioner's unauthorized, successive petition

must be dismissed. See Burton, 549 U.S. at 153 (holding that failure of petitioner to obtain

authorization to file a “second or successive” petition deprived the district court of

jurisdiction to consider the second or successive petition).

       In addition, the Court finds that Petitioner’s objections do not alter this conclusion.

                                              3
Stated simply, nowhere in his objections does Petitioner explain why the instant § 2254

petition is not successive to his prior § 2254 petition, which was decided on the merits; nor

does Petitioner contend that he has received pre-filing authorization from the Fourth Circuit

to file the instant petition. Instead, Petitioner asserts that “this § 2254 is based on the

highest state court denying a motion under 60(b),” and he asserts that he filed the § 2254

motion “to receive due process and a fair hearing into the contents of the 60(b).” (ECF No.

13 at 2-3.) Ultimately, the Court finds these objections wholly without merit and agrees with

the Magistrate Judge that the instant § 2254 petition is successive. Moreover, because it

does not appear that Petitioner has obtained the necessary pre-filing authorization from the

Fourth Circuit to file this petition, the Court finds that it lacks jurisdiction to consider it.

       Accordingly, the Court hereby adopts and incorporates the Magistrate Judge’s

Report (ECF No. 11); overrules Petitioner’s objections (ECF No. 13); and dismisses this

action without requiring Respondent to file a return.

       IT IS SO ORDERED.

                                                     /s/Bruce H. Hendricks
                                                     The Honorable Bruce Howe Hendricks
                                                     United States District Judge

January 25, 2019
Charleston, South Carolina

                            CERTIFICATE OF APPEALABILITY

       The governing law provides:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).


                                                 4
28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable

jurists would find this Court's assessment of his constitutional claims debatable or wrong

and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller–El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). Here, the Court finds that the legal

standard for the issuance of a certificate of appealability has not been met. Therefore, a

certificate of appealability is denied.




                                             5
